Citation Nr: 1822380	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  07-09 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, including as due to service-connected lumbar degenerative disc disease (DDD).

2.  Entitlement to service connection for a bowel disorder, to include irritable bowel syndrome (IBS), including as due to service-connected lumbar DDD.

3.  Entitlement to service connection for erectile dysfunction (ED), including as due to medications prescribed to treat post-traumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel
INTRODUCTION

The Veteran had active service from October 1990 to February 1993, including in the Southwest Asia Theater of Operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2012, January 2016, and May 2017, the Board remanded this matter for additional development.  A review of the claims file shows that there has not been complete substantial compliance, and unfortunately, further development is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for a bowel disorder, to include irritable bowel syndrome (IBS), including as due to service-connected lumbar DDD; and ED is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original `	`


FINDING OF FACT

The Veteran's bilateral knee disability is not causally or etiologically related to active service, arthritis cannot be presumed to have been incurred in service, and a bilateral knee disability is not caused or aggravated by his service-connected lumbar DDD.


CONCLUSION OF LAW

Bilateral knee disability was not incurred in active service, may not be presumed to have been incurred in active service, and is not causally related to or aggravated by lumbar DDD.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a bilateral knee disability, including secondary service connection to lumbar DDD.  The Board finds that the weight of the competent and credible evidence is against a finding of service connection for a bilateral knee disability, including secondary service connection to lumbar DDD.

The record shows that the Veteran has a current diagnosis of bilateral chondromalacia patella with secondary degenerative joint disease on the left knee.  See June 2017 Knee and Lower Leg Conditions Disability Benefits Questionnaire (DBQ).  

In a September 1993 post-service examination, the Veteran's knees were found to be normal, with the "locked or trick knee" column marked as not having any issues.

In multiple VA treatment notes from 2007 to 2017, the Veteran complained of knee pain, especially in his left knee.  In July 2007, it was noted that his right knee tendon reflex was two out of four and his left knee tendon reflex was one out of four.  In May 2008, it was noted that he needed a brace on his left knee.  In June 2008, upon review of an x-ray of the Veteran's knee, it was found that he had thrombotic thrombocytopenic purpura (TTP) on his left medial knee at medial insertion of the quadriceps tendon muscle, and that there was mild swelling.  In a June 2011 Spine VA examination, all testing of the Veteran's knee appeared normal.  In a May 2014 physical therapy consult, he was diagnosed with osteoarthritis of the knee, and needed a cane to reduce left knee pain with ambulation.  In August 2016, the Veteran came in for treatment after he fell because his right knee "gave out" when he was playing with his children.  See August 2, 2016 Preventative Health Screening Note.

In July 2009, the Veteran was afforded a VA examination for his knees.  Here, the VA examiner was able to neither access nor review the C-file.  The Veteran complained to the VA examiner that his right knee gave out and that he suffered left knee pain.  The VA examiner opined that the Veteran's left knee disability had no correlation between his low back disability and the arthritis of the knees.  He further opined that it was more likely than not that the Veteran's knee disability was due to chronic degenerative changes that were specific only to the knees.

In September 2016, the Veteran testified in a Travel Board hearing.  He testified that he thought his knee disability was due to his service-connected lumbar DDD.  He stated that his knees will buckle without warning, and he will fall, more often with his left knee than his right knee.  The Veteran testified that he does not have a normal walk, and that if his knees hit something, then he has excruciating pain.
  
Per May 2017 Board remand instructions, the Veteran was afforded another VA examination.  In June 2017, upon examination of the Veteran and thorough review of the record, the VA examiner diagnosed the Veteran with bilateral chondromalacia patella with secondary left degenerative joint disease.  The Veteran reported to the VA examiner that he had anterior knee pain since his active duty days.  He stated that the pain was worse on the left knee, and that it increased with standing from sitting, and with prolonged standing and walking.  He reported using a cane and knee brace for his left knee.  Upon range of motion testing, the VA examiner found the Veteran's right knee flexion was zero to 130 degrees, and his right knee flexion was 130 to zero degrees.  He also found left knee flexion was zero to 120 degrees, and right knee flexion was 120 degrees to zero.  Bilateral pain with weight bearing, crepitus, and anterior tenderness was found for both knees.  The VA examiner found the Veteran had less movement due to pain and adhesions.  He did not find any reduction in knee muscle strength or found any evidence of muscle atrophy; joint stability was normal for both knees.  He also found that evidence of arthritis in the left knee.

The VA examiner opined that the Veteran's chronic chondromalacia patellae was the result of a tracking disorder of the patellae and more likely as not the result of a congenital anomaly that had been worsened over the years with standing and walking.  Additionally, the VA examiner opined that the mild degenerative disease of the left knee was a result of chronically bearing weight over the Veteran's lifetime, and was no worse than anticipated based on the Veteran's age.  The VA examiner stated that there was no medical evidence linking the knee disability to active military service as there was no history of trauma to either knee during service.

The VA examiner further opined that the Veteran's bilateral knee disability was not caused by, aggravated by, or the result of the Veteran's service-connected lumbar DDD.  He stated there was no medical authority or peer reviewed medical literature that supported the idea that lumbar strain or lumbar degenerative disease with radiculopathy can cause or aggravate the development of degenerative joint disease of the left knee, or chondromalacia patellae of the knees.  Furthermore, the VA examiner noted that the Veteran's gait was antalgic due to his left knee pain, not secondary to his service-connected lumbar DDD.  The VA examiner stated that an antalgic gait had never been shown to cause aggravation of the development of weight bearing degenerative joint disease of the knees or chondromalacia patellae.

In light of the foregoing, the Board finds that service connection for a bilateral knee disability is not warranted.  Evidence against the Veteran's claim includes the June 2017 VA examination.  The examiner reviewed the entire claims file, and opined that the Veteran's bilateral knee disability was not related to any incident from active duty, and that his service-connected lumbar DDD did not cause or aggravate the Veteran's bilateral knee disability.  The Veteran's service treatment records are devoid of any knee disability diagnosis.  Furthermore, other medical evidence presented by the Veteran, again, only contain records of complaints and treatment, but do not discuss the etiology of the Veteran's bilateral knee disability.  Thus, the June 2017 VA opinion is afforded more probative value than the other evidence of record, because it includes an explanation of the bases for the negative opinion, to include the available lay statements and medical records, along with the Veteran's more general lay assertions as to the etiology of his current bilateral knee disability.  

While the Veteran believes there is a relationship between his service-connected lumbar DDD and his bilateral knee disability, the Board finds that the most probative evidence of record weighs against this conclusion.  As the Veteran is a layperson and does not profess any medical expertise, the Board finds that his opinion is outweighed by the opinion provided by the June 2017 VA examiner who has professional experience, education, and expertise that the Veteran is not shown to have.  The opinion provided by the VA examiner is adequate, consistent with the record, and contains a stated rationale.

In addition, there is no lay or medical evidence that arthritis was manifest within one year of separation from service.  Therefore, service connection on a presumptive basis is not warranted.

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran's bilateral knee disability is causally linked to his military service.  Hence, the benefit of the doubt doctrine does not apply and the claim must be denied.


ORDER

Entitlement to a bilateral knee disability, including as due to service-connected lumbar degenerative disc disease (DDD), is denied.


REMAND

The Board sincerely regrets the delay that will result from remanding, rather than immediately deciding the claim of entitlement on appeal, but this additional action is necessary to ensure the record is complete.

The record of evidence as it stands currently is insufficient to adjudicate the Veteran's service connection claim for a bowel disorder, to include IBS, including as due to service-connected lumbar DDD; and erectile dysfunction.  

I.  Bowel disorder

In the May 2017 Board remand, the October 2012 VA examiner who conducted the Intestinal Conditions DBQ or another appropriate clinician was asked to provide an addendum opinion on whether the Veteran's bowel disorder, to include IBS, was related directly to active service or any incident of service.  A rationale was asked for any opinions stated.

In June 2017, a VA examiner provided an addendum opinion based on inaccurate information.  Here, she erred when marking that the Veteran did not ever have an intestinal diagnosis.  The Veteran was diagnosed with IBS in an October 2012 VA examination, as well as other gastrointestinal diseases by a private physician, Dr. A.S. in November 2012 and January 2013, as discussed below.  The VA examiner then opined that it was less likely than not that the Veteran's current self-reported alternating constipation with diarrhea and gas at his DBQ was related to service based on the false premise that the "Veteran [has not had] a diagnosis of irritable bowel syndrome since separation from service in 1993."  See June 2017 Medical Opinion DBQ.  Again, this opinion is based on the false idea that the Veteran had never been diagnosed with IBS or other bowel disorders, and upon remand, the VA examiner must take care to consider the Veteran's prior symptoms and diagnoses when determining etiology of his bowel disorder.

Specifically, the VA examiner should consider: (i) that the Veteran's September 1993 post-service examination affirmatively marked that the Veteran suffered from indigestion and stomach issues; (ii) that the Veteran was afforded a VA examination in October 2012, and that he was diagnosed with IBS; and (iii) that the Veteran submitted records from a private physician, Dr. A.S. who treated the Veteran for a bowel disorder from November 2012 to January 2013.  The Veteran reported that he suffered from frequent indigestion since returning from service in 1992, and alternating diarrhea and constipation.  Dr. A.S. observed to be anemic and maintained a steady weight.  The Veteran underwent a colonoscopy in January 2013.  Upon reviewing the colonoscopy results, Dr A.S. diagnosed the Veteran with mild diverticulosis of the colon; diverticulum, epiphrenic; multiple gastric ulcers; erosive duodenitis; and multiple duodenal ulcers.

Additionally, in an addendum opinion, the VA examiner should consider the Veteran's testimony from his September 2016 Travel Board hearing.  He testified that he began to have stomach issues after eating the meals ready to eat (MREs) and an appreciation dinner from local residents while stationed abroad.  He testified that he did not have normal bowel movements, that he was either highly constipated or suffering from diarrhea.  He testified that one VA physician was surprised at the condition of his sphincter muscle, and that in one instance, the Veteran had to manually remove feces from himself due to constipation.  

The Board notes that the VA's duty to assist includes obtaining an examination or medical opinion when necessary.  When VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  The medical opinion evidence of record (as discussed above) is not yet adequate for VA adjudication purposes.  Accordingly, the AOJ should obtain an additional addendum opinion to the October 2012 VA examination and June 2017 opinion.

II.  Erectile dysfunction

In the May 2017 Board remand, the October 2012 VA examiner who conducted the Male Reproductive System Conditions DBQ or another appropriate clinician was asked to provide an addendum opinion on whether the Veteran's ED was at least as likely as not related directly to active service or any incident of service.  A rationale was asked for any opinions stated.

In June 2017, a VA examiner provided an addendum opinion with insufficient rationale.  First, the question posited to the VA examiner by the AOJ asked whether the Veteran's ED was at least as likely as not incurred in or caused by the rash on the Veteran's penis during service.  Second, the VA examiner stated that it was less likely as not that the Veteran's ED was caused or related to a rash found on his penis that was incurred during service.  The VA examiner then listed clinical ED symptoms as potential etiological reasons, but did not state how these symptoms were or were not applicable to the Veteran's ED.  Listing clinical symptoms is not sufficient rationale for the VA examiner's opinion.  Upon remand, an additional addendum opinion is needed without limiting the scope of the VA examiner's review to a penile rash, but the Veteran's entire medical history that could be relevant to his ED and a specific, tailored rationale must be provided.  

The Board notes that the VA's duty to assist includes obtaining an examination or medical opinion when necessary.  When VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  Id.  The medical opinion evidence of record (as discussed above) is not yet adequate for VA adjudication purposes.  Accordingly, the AOJ should obtain an additional addendum opinion to the October 2012 VA examination and June 2017 opinion.


Accordingly, the case is REMANDED for the following action:

1.  Another opinion regarding the etiology of the Veteran's bowel disorder, to include IBS, should be obtained from the June 2017 VA examiner or a provider with sufficient expertise to determine the etiology of the Veteran's bowel disorder.  The record should be made available for review.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to the Veteran's bowel disorder as to whether it is at least as likely as not (50 percent or better probability) that the disability is related directly to active service or any incident of service.

The examiner is informed that medical evidence of record shows diagnoses of IBS and other gastrointestinal disorders in 2012 and 2013.  A rationale should be given for any opinion proffered.

2.  Another opinion regarding the etiology of the Veteran's ED should be obtained from the June 2017 VA examiner or another provider.  The record should be made available for review.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to the Veteran's ED as to whether it is at least as likely as not (50 percent or better probability) that the disability is related directly to active service or any incident of service.

The examiner must provide a complete rationale for all proffered opinions.  

3.  Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


